Dear Mr. Dahmer:
We received your request for an opinion. Specifically, you inquire as follows:
 May the clerk of court of Tangipahoa Parish establish an insurance fund separate and apart from its general fund?
La. R.S. 13:781 provides that the clerk of the district courtshall collect all fees and charges due his office and deposit them in a fund known as the Clerk's Salary Fund. La. R.S.13:783  provides that all expenses of the clerk's office be paid out of the Clerk's Salary Fund.
You indicate that you currently provide insurance for your employees through the Louisiana Clerks of Court Association. La. R.S. 13:783F(1) authorizes each clerk to provide insurance for its employees through the Louisiana Clerks of Court Association. Participation in the Clerks of Court Association  is purely voluntary. A clerk of court may contract separately for such insurance.
La. R.S. 13:783F(2) provides  that the clerk may pay from the Clerk's Salary and Expense Fund the cost of insurance for the clerk, his employees, and dependents of the clerk and the clerk's employees. Although  this statute uses the term may, we believe that it simply refers to the fact that providing insurance is voluntary.
Therefore, because La. R.S. 13:783 mandates that all expenses of the clerk's office, and insurance is certainly an expense of the office, be paid out of the Clerk's Salary Fund, it is our opinion that you may not establish a separate fund for insurance expenses.
If you have any questions or need additional information, please do not hesitate to contact our office. With kindest regards,
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: TINA VICARI GRANT Assistant Attorney General
RPI:TV:jv